Reasons for Allowance
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on 03/03/2022 has been approved, Therefore, the non-statutory double patenting rejection made in the previous office action has been vacated.
After further search and consideration, the claims are allowed in view of the prior art failing to teach or suggest in reasonable combination the limitations recited in the independent claims, e.g. wherein the decoded stereo signal is determined based on, for frequencies below the first frequency, a first upmixing that comprises performing an inverse sum-difference transformation of the first audio signal and the second audio signal, and, for frequencies above the first frequency, a second upmixing that comprises performing parametric upmixing of the first signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657